                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

TAWANDA HALL, et al.,

                    Plaintiffs,                   Case No. 20-12230

v.                                                Paul D. Borman
                                                  United States District Judge
OAKLAND COUNTY TREASURER
ANDREW MEISNER and OAKLAND
COUNTY, et al.,

               Defendants,
_________________________________/

OPINION AND ORDER GRANTING DEFENDANTS OAKLAND COUNTY
   AND OAKLAND COUNTY TREASURER ANDREW MEISNER’S
              MOTION TO DISMISS (ECF NO. 32)

      On August 18, 2020, Plaintiffs, former real property owners in the City of

Southfield, Michigan, filed a proposed class action complaint against 13 defendants.

The defendants can be separated into four groups: (1) Oakland County Treasurer

Andrew Meisner (“Treasurer”) and Oakland County (collectively, the “Oakland

County Defendants”); (2) City of Southfield (“Southfield”), City Manager Frederick

Zorn, Mayor Ken Siver, Former City Attorney Susan Ward-Witkowski, Gerald

Witkowski (Code Enforcement and Eviction Administrator for SNRI), and Treasurer

Irvin Lowenberg (collectively, the “Southfield Defendants”); (3) Southfield
Neighborhood Revitalization Initiative (“SNRI”), Southfield Nonprofit Housing

Corporation (“SNPHC”), Director E’ Toille Libbett (“Director SNRI”), and Mitchel

Simon (“Treasurer SNPHC”) (collectively, the “SNRI Defendants”); and (4) Habitat

for Humanity of Oakland County, Inc. (“Habitat”). (ECF No. 1, Complaint.)

      The Complaint contains seven counts: Count I – Taking Without Just

Compensation – Fifth Amendment, under 42 U.S.C. § 1983, against the Oakland

County Defendants and Southfield Defendants only; Count II – Inverse

Condemnation – Fifth Amendment; Count III – Violation of the Takings Clause of

the Michigan Constitution; Count IV – Eighth Amendment Violation – Excessive

Fine Forfeiture, against Oakland County only; Count V – Procedural Due Process,

against Southfield and Oakland County Treasurer only; Count VI – Substantive Due

Process, against Southfield and Oakland County Treasurer only; and Count VII

(mislabeled “Count VI”) – Unjust Enrichment, against all Defendants except

Oakland County. (Compl.) Plaintiffs ask the Court to award them the “taken and/or

forfeited equity” in their foreclosed properties along with money damages for the

alleged constitutional violations and claim of unjust enrichment. (Id., Relief

Requested, PgID 30-31.)




                                       2
      Now before the Court is the Oakland County Defendants’ Motion to Dismiss

(ECF No. 32).1 The Court held a hearing using Zoom videoconference technology

on May 18, 2021, at which counsel for Plaintiffs and Defendants appeared. For the

reasons that follow, the Court GRANTS Oakland County Treasurer Andrew Meisner

and Oakland County’s Motion to Dismiss.

             I. FACTUAL AND PROCEDURAL BACKGROUND

      A.     Factual Background

      The eight named Plaintiffs in this action allege that they previously owned

real property located in the City of Southfield, Michigan. All named Plaintiffs failed

to pay property taxes and their properties were foreclosed by Defendant Oakland

County Treasurer on the basis of non-payment of taxes pursuant to Michigan’s

General Property Tax Act (“GPTA”), Mich. Comp. Laws § 211.1 et seq. (ECF No.

1, Compl. ¶ 1, PgID 2.)

      The GPTA permits the recovery of unpaid real-property taxes, penalties,

interest, and fees through the foreclosure and sale of the property on which there is

a tax delinquency. See Mich. Comp. Laws § 211.1 et seq. Under the Act, the county


1
  The three other groups of Defendants also filed separate motions to dismiss. The
Court granted Defendant Habitat of Humanity’s Motion to Dismiss on April 20,
2021. (ECF No. 58.) The remaining two motions to dismiss will be addressed
separately by the Court. (See ECF No. 31, SNRI Defendants’ Motion to Dismiss;
ECF No. 34, Southfield Defendants’ Motion to Dismiss.)
                                        3
treasurer may elect to act as the collection agent for the municipality where the

property is located when taxpayers become delinquent on their property taxes. Mich.

Comp. Laws § 211.78(8). After three years of delinquency, multiple notices and

various hearings, tax-delinquent properties are forfeited to the county treasurer;

foreclosed on after a judicial foreclosure hearing by the circuit court, and title to the

forfeited property is transferred to the county treasurer; and, if the property is not

timely redeemed by March 31 of that year, fee simple title is vested absolutely in the

county treasurer, without any further redemption rights available to the delinquent

taxpayer. Mich. Comp. Laws § 211.78 et seq. As the Act applied during the time

periods relevant to this action, after foreclosure, the property is then disposed of as

follows:

      (1) The state or municipality where the property is located has the right
          to claim the property in exchange for the payment to the county of
          unpaid taxes, interest and other costs (the “minimum bid”);2 or

2
  The longstanding ability for municipalities to purchase tax foreclosed properties
for an amount equal to the taxes and penalties due and owing has since been
eliminated as a result of a recent amendment to the GPTA, Mich. Comp. Laws §
211.78m, which became effective on January 1, 2021. The amended GPTA now
allows the state and/or municipalities to purchase tax foreclosed properties “at the
greater of the minimum bid or its fair market value[.]” Mich. Comp. Laws §
211.78m(1). While this amendment will affect the manner in which future tax
foreclosure sales are handled, it does not provide a basis for liability against the
defendants in this action. The Act provides that any retroactive effect is dependent
upon a decision of the Michigan Supreme Court that “its decision in Rafaeli, LLC v.
Oakland County, docket no. 156849, applies retroactively.” Mich. Comp. Laws §
211.78t(1)(b)(i). There has been no such decision from the Michigan Supreme Court.
                                          4
      (2) If the state or municipality does not exercise their right of first
          refusal, the property is put up for sale at a public auction in July and,
          if not sold, again in October.

Mich. Comp. Laws § 211.78m.

      Plaintiffs in this case plead that a judgment of foreclosure was entered against

each of them and pertaining to each Plaintiff’s property, by the Oakland County

Circuit Court. (Compl. ¶¶ 21-28, PgID 5-7.) Specifically, Plaintiffs allege:

          Plaintiff Tawanda Hall owed $22,642.00 in delinquent property
           taxes.3 The Oakland County Treasurer foreclosed, issued a tax deed in
           favor of the City of Southfield for the minimum amount due under the
           GPTA, and the City quit claimed the property to SNRI for $1.00. The
           property was subsequently sold for $308,000.00.

          Plaintiff Carolyn Miller owed $29,759.00 in delinquent property
           taxes. The Oakland County Treasurer foreclosed, issued a tax deed in
           favor of the City of Southfield for the minimum amount due under the
           GPTA, and the City quit claimed the property to SNRI for $1.00. The
           property was subsequently sold for $120,000.00.

          Plaintiff American Internet Group, LLC owed $9,974.00 in
           delinquent property taxes. The Oakland County Treasurer foreclosed,
           issued a tax deed in favor of the City of Southfield for the minimum
           amount due under the GPTA, and the City quit claimed the property to
           SNRI for $1.00. The property was subsequently sold for $149,900.00.

          Plaintiff Anthony Akande owed $2,415.00 in delinquent property
           taxes. The Oakland County Treasurer foreclosed, issued a tax deed in
           favor of the City of Southfield for the minimum amount due under the


3
 Plaintiffs plead that this amount includes the “delinquent property taxes, interest
penalties, and fees.” (Compl. ¶ 21, PgID 5.)
                                         5
            GPTA, and the City quit claimed the property to SNRI for $1.00. The
            property was subsequently sold for $152,500.00.

          Plaintiffs Curtis Lee and Coretha Lee owed $30,547.00 in delinquent
           property taxes. The Oakland County Treasurer foreclosed, issued a tax
           deed in favor of the City of Southfield for the minimum amount due
           under the GPTA, and the City quit claimed the property to SNRI for
           $1.00. The property was subsequently sold for $155,000.00.

          Plaintiff Marcus Byers alleges he had “equitable title with his court
           appointed guardian” in the subject property and owed $4,113.00 in
           delinquent property taxes. The Oakland County Treasurer foreclosed,
           issued a tax deed in favor of the City of Southfield for the minimum
           amount due under the GPTA, and the City quit claimed the property to
           SNRI for $1.00, which still holds title to the property. Plaintiffs allege
           the property has a fair market value of $90,000.00.

          Plaintiff Kristina Govan owed $45,350.00 in delinquent property
           taxes. The Oakland County Treasurer foreclosed, issued a tax deed in
           favor of the City of Southfield for the minimum amount due under the
           GPTA, and the City quit claimed the property to SNRI for $1.00, which
           still holds title to the property. Plaintiffs allege the property “is worth
           in excess of the amount owed in taxes.”

(Compl. ¶¶ 21-27, PgID 5-7.)

      Plaintiffs assert that “[m]ost of the Plaintiffs had entered into delinquent

property installment agreements [with the County],” even though “[t]he Treasurer

knew the Circuit Court had already entered a Judgment of foreclosure prior to

entering the delinquent property tax payment plans with Plaintiffs ... which

purportedly prevented foreclosure.” (Compl. ¶¶ 31-32, PgID 7.) Plaintiffs claim that

they “made a payment to the Treasurer with the promise that such payment would

                                         6
prevent tax foreclosure,” and “in many instances ... made substantial payments of 1-

2 years of property taxes prior to March 31st of the year of foreclosure,” but that the

County still foreclosed on their properties. (Id. ¶¶ 31, 33-34, PgID 7.)

      As a result of the foreclosures, Plaintiffs lost all title and interest in their

properties, and title in fee vested in the foreclosing government unit (“FGU”), in this

case, the Oakland County Treasurer. (Compl. ¶¶ 21-28, PgID 5-7.) See Mich. Comp.

Laws § 211.78k(6). Pursuant to Mich. Comp. Laws § 211.78m(1) (as it existed at

that time), the Oakland County Treasurer offered the properties to the City of

Southfield under the City’s right of first refusal. (Compl. ¶ 29, PgID 7.) In each case,

the City paid the Treasurer the minimum amount due under the statute – the

delinquent property tax amount – with funds provided by Defendant Southfield

Nonprofit Housing Corporation (“SNPHC”). (Compl. ¶¶ 21-27, 83(e), PgID 5-7,

16.) The City in turn conveyed each of the properties to Defendant Southfield

Neighborhood Revitalization Initiative, LLC (“SNRI”) for $1.00. (Id.)

      SNRI was created by Defendant SNPHC, and the SNPHC is the sole member

of SNRI. (ECF No. 31, SNRI’s Mot. at p. 3, PgID 182.) SNRI was formed for the

purpose of purchasing tax foreclosed and other properties, improving such

properties, selling such properties to persons of low to moderate income when

possible, and improving housing and homeownership opportunities in the City of

                                           7
Southfield, and to otherwise restore tax-foreclosed properties on the tax-roll. (Id.,

citing ECF No. 31-2, SNRI Operating Agreement.)

      According to Defendants, under this initiative, SNRI entered into an

agreement to work with Defendant Habitat for Humanity (“Habitat”), to rehabilitate

the homes that are salvageable. (SNRI Mot. at p. 3, PgID 182; Habitat Mot. at p. 1,

PgID 145.) Plaintiffs allege that Habitat received “close to $300,000 in funds from

SNRI in 2016, [and] was paid over 1 million dollars from SNRI since its inception

in June of 2016 by being the recipient of often needless repairs, as well as the

conveyance of property from SNRI, City of Southfield, and the SNPHC for less than

full consideration.” (Compl. ¶ 46, PgID 9.)

      B.     The Michigan Supreme Court’s Decision in Rafaeli, LLC v.
             Oakland County

      On July 17, 2020, the Michigan Supreme Court issued its opinion in Rafaeli,

LLC v. Oakland County, 505 Mich. 429 (2020). In Rafaeli, two former property

owners brought an action against Oakland County and its Treasurer, Andrew

Meisner, alleging due process and equal-protection violations as well as an

unconstitutional taking by selling their tax-foreclosed properties at public auction in

satisfaction of their tax debts and then retaining the surplus proceeds from that sale

of their properties. Id. at 438-40.


                                          8
      The Oakland County Circuit Court had granted summary disposition to

defendants, finding that defendants did not “take” plaintiffs’ properties “because

plaintiffs forfeited all interests they held in their properties when they failed to pay

the taxes due on the properties.” Id. at 440. Plaintiffs appealed, and the Michigan

Court of Appeals affirmed the circuit court’s opinion and “rejected plaintiffs’

argument that the GPTA’s ‘scheme’ allows for unconstitutional takings,” holding

that “defendants acquired their interest in plaintiffs’ properties ‘by way of a statutory

scheme that did not violate due process’ and thus defendants were not required to

compensate plaintiffs for property that was lawfully obtained.” Id. at 441. Plaintiffs

sought leave to appeal to the Michigan Supreme Court, which granted plaintiffs’

application and ordered the parties to address the issue of “whether defendants

violated the Takings Clause of the United States Constitution, the Michigan

Constitution, or both by retaining the proceeds from the sale of tax-foreclosed

property that exceeded the amount of the taxes, penalties, interest, and fees owed on

the property.” Id.

      The Michigan Supreme Court concluded that a property owner does not lose

all rights to the property during the tax foreclosure proceedings. The Court first

explained that “forfeiture” under the GPTA simply permits the county and county

treasurer to seek a judgment of foreclosure, but “does not affect title, nor does it give

                                           9
the county treasurer ... any rights, titles, or interests to the forfeited property.

Therefore, we reject the premise that plaintiffs ‘forfeited’ all rights, titles, and

interests they had in their properties by failing to pay their real-property taxes.” Id.

at 448-49.

      The Court next addressed plaintiffs’ due process concerns, noting that “the

GPTA explicitly states its intent to comply with minimum requirements of due

process and not create new rights beyond those prescribed in the Constitutions of

our nation or this state.” Id. at 451. The Court stated:

      As long as defendants comply with these due-process considerations,
      plaintiffs may not contest the legitimacy of defendants’ authority to
      foreclose on their properties for unpaid tax debts, nor may plaintiffs
      contest the sale of their properties to third-party purchasers.

Id. (emphasis added); see id. at 451 (“The remedy for a taking of private property is

just compensation, while the remedy for being deprived of property without due

process of law is the return of the property.”).

      The Michigan Supreme Court held that Michigan’s “common law recognizes

a former property owner’s property right to collect the surplus proceeds that are

realized from the tax-foreclosure sale of the property.” Id. at 470. The Court also

found that Michigan’s 1963 Constitution “protects a former owner’s property right

to collect the surplus proceeds following a tax-foreclosure sale under Article 10, §

2.” Id. at 473. Because the common-law interest was protected by Michigan’s
                                    10
Takings Clause, the GPTA could not abrogate that common law interest. Id.

(explaining that “[w]hile the Legislature is typically free to abrogate the common

law, it is powerless to override a right protected by Michigan’s Takings Clause.”).

      Finally, the Supreme Court held that Oakland County’s retention of the

proceeds of the auction sale that exceeded the amount of property taxes owed and

other charges and fees constituted an unconstitutional taking.

      Once defendants foreclosed on plaintiffs’ properties, obtained title to
      those properties, and sold them to satisfy plaintiffs’ unpaid taxes,
      interest, penalties, and fees related to the foreclosures, any surplus
      resulting from those sales belonged to plaintiffs. That is, after the sale
      proceeds are distributed in accordance with the GPTA’s order of
      priority, any surplus that remains is the property of plaintiffs, and
      defendants were required to return that property to plaintiffs.
      Defendants’ retention of those surplus proceeds under GPTA amounts
      to a taking of a vested property right requiring just compensation. To
      the extent the GPTA permits defendants to retain these surplus proceeds
      and transfer them into the county general fund, the GPTA is
      unconstitutional as applied to former property owners whose properties
      were sold at a tax-foreclosure sale for more than the amount owed in
      unpaid property taxes, interest, penalties, and fees related to the
      forfeiture, foreclosure, and sale of their properties.
Id. at 474-75 (emphasis added). See also id. at 476 (stating that the surplus proceeds

of the sale “is a separate property right that survives the foreclosure process”). The

Court clarified that “a former property owner has a compensable takings claim if and

only if the tax-foreclosure sale produces a surplus.” Id. at 477 (emphasis added).




                                         11
      The Michigan Supreme Court defined “just compensation” as “the amount of

surplus proceeds generated from the tax foreclosure sale.” Id. at 481-82 (“mak[ing]

clear, the property ‘taken’ is the surplus proceeds from the tax-foreclosure sale of

plaintiffs’ properties to satisfy their tax debts”). The Court expressly “reject[ed] the

premise that just compensation requires that plaintiffs be awarded the fair market

value of their properties so as to be put in as good of [a] position had their properties

not been taken at all” because “this would run contrary to the general principle that

just compensation is measured by the value of the property taken,” and “plaintiffs

are largely responsible for the loss of their properties’ value by failing to pay their

taxes on time and in full” and “[i]f plaintiffs were entitled to collect more than the

amount of the surplus proceeds, not only would they be taking money away from

the public as a whole, but they would themselves benefit from their tax delinquency.”

Id. at 483 (emphasis in original); see also id. fn. 134 (“[W]e are unaware of any

authority affirming a vested right to equity held in property generally.”).

      Accordingly, when property is taken to satisfy an unpaid tax debt, just
      compensation requires the foreclosing governmental unit to return any
      proceeds from the tax-foreclosure sale in excess of the delinquent taxes,
      interest, penalties, and fees reasonably related to the foreclosure and
      sale of the property – no more, no less.

Id. at 483-84 (emphasis added); see id. at 477 (“Indeed, a former property owner

only has a right to collect the surplus proceeds from the tax-foreclosure sale; that is,

                                           12
a former property owner has a compensable takings claim if and only if the tax-

foreclosure sale produces a surplus.”) (emphases added).

      The Michigan Supreme Court then held:

      Plaintiffs, former property owners whose properties were foreclosed
      and sold to satisfy delinquent real-property taxes, have a cognizable,
      vested property right to the surplus proceeds resulting from the tax-
      foreclosure sale of their properties. This right continued to exist even
      after fee simple title to plaintiffs’ properties vested with defendants, and
      therefore, defendants’ retention and subsequent transfer of those
      proceeds into the county general fund amounted to a taking of
      plaintiffs’ properties under Article 10, § 2 of our 1963 Constitution.
      Therefore, plaintiffs are entitled to just compensation, which in the
      context of a tax-foreclosure sale is commonly understood as the surplus
      proceeds.

Id. at 484-85.

      C.     The Oakland County Defendants’ Motion to Dismiss

      The Oakland County Defendants filed a motion to dismiss in this case, arguing

that Plaintiffs’ claims against them are legally and factually deficient and must be

dismissed under Fed. R. Civ. P. 12(b)(6). (ECF No. 32, Oakland County Mot.) The

Oakland County Defendants initially argue that Plaintiffs Carolyn Miller, American

Internet Group, LLC, and Anthony Akande’s claims are barred by res judicata for

having previously litigated post-foreclosure claims against the Oakland County

Defendants relating to the loss of their properties, and that Plaintiff Marcus Byers

lacks standing to bring any claims, because he did not own the subject property. The

                                          13
Oakland County Defendants contend that Counts I through IV of the Complaint fail

to state a claim against them because Plaintiffs plead that the Oakland County

Defendants received only that which Plaintiffs admit was due, the unpaid taxes. And,

Plaintiffs’ procedural due process claim fails because Plaintiffs have failed to allege

a failure of notice related to the foreclosure proceedings and they were not entitled

to further notice. The Defendants allege that Plaintiffs’ substantive due process claim

fails because the Oakland County Defendants simply followed the GPTA and

Plaintiffs have failed to plead that they took any actions that “shock the conscience.”

Finally, the Oakland County Defendants argue that, to the extent Plaintiffs seek to

assert an unjust enrichment claim against them, they only received that which they

were statutorily entitled – the minimum bid – and thus they were not unjustly

enriched.

      Plaintiffs filed a Response in opposition to the Oakland County Defendants’

motion to dismiss. (ECF No. 43, Pls.’ Resp.) Plaintiffs argue that Plaintiffs Miller,

American Internet Group, and Akande’s claims are not barred by res judicata, and

that Plaintiff Byers does have standing in this action because he had an “equitable

interest” in the subject property. Plaintiffs further assert that they have stated a Fifth

Amendment Takings claim and a claim under the Michigan Constitution against the

Oakland County Defendants. Plaintiffs argue that if Oakland County Defendants’

                                           14
conduct did not violate the Fifth Amendment, they violated the substantive due

process rights of Plaintiffs. Plaintiffs contend that they have stated a procedural due

process claim against the Oakland County Defendants based on the Plaintiffs’ “tax

foreclosure avoidance agreements.” Finally, Plaintiffs argue that if there was not a

taking, then the Oakland County Defendants’ conduct violates the Eighth

Amendment’s Excessive Fines clause.

      The Oakland County Defendants filed a reply brief in support of their motion

to dismiss. (ECF No. 49, Oakland County Reply.) The Oakland County Defendants

reassert that res judicata bars Plaintiffs Miller, American Internet Group, and

Akande’s claims, and that Plaintiff Byers lacks standing. They contend that Plaintiffs

admit that the Oakland County Defendants only received what Plaintiffs

acknowledge was owed – the unpaid taxes – and thus their takings and excessive

fines claims fail. The Oakland County Defendants further assert that they provided

Plaintiffs all the process due under the GPTA.

                             II. LEGAL STANDARD

      Federal Rule of Civil Procedure 12(b)(6) allows for the dismissal of a case

where the complaint fails to state a claim upon which relief can be granted. To state

a claim, a complaint must provide a “short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “[T]he complaint ‘does

                                          15
not need detailed factual allegations’ but should identify ‘more than labels and

conclusions.’” Casias v. Wal–Mart Stores, Inc., 695 F.3d 428, 435 (6th Cir. 2012)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

      When reviewing a motion to dismiss under Rule 12(b)(6), a court must

“construe the complaint in the light most favorable to the plaintiff, accept its

allegations as true, and draw all reasonable inferences in favor of the plaintiff.”

Handy-Clay v. City of Memphis, 695 F.3d 531, 538 (6th Cir. 2012). The court “need

not accept as true a legal conclusion couched as a factual allegation, or an

unwarranted factual inference.” Id. at 539 (internal citations and quotation marks

omitted); see also Total Benefits Planning Agency, Inc. v. Anthem Blue Cross & Blue

Shield, 552 F.3d 430, 434 (6th Cir. 2008) (citing Morgan v. Church’s Fried Chicken,

829 F.2d 10, 12 (6th Cir. 1987)). In other words, a plaintiff must provide more than

a “formulaic recitation of the elements of a cause of action” and his or her “[f]actual

allegations must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555-56. The Sixth Circuit has explained that “[t]o survive a

motion to dismiss, a litigant must allege enough facts to make it plausible that the

defendant bears legal liability. The facts cannot make it merely possible that the

defendant is liable; they must make it plausible.” Agema v. City of Allegan, 826 F.3d

326, 331 (6th Cir. 2016) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). It is

                                          16
the defendant who “has the burden of showing that the plaintiff has failed to state a

claim for relief.” Wesley v. Campbell, 779 F.3d 421, 428 (6th Cir. 2015).

      In ruling on a motion to dismiss, the Court may consider the complaint as well

as: (1) documents that are referenced in the plaintiff’s complaint and that are central

to plaintiff’s claims; (2) matters of which a court may take judicial notice; (3)

documents that are a matter of public record; and (4) letters that constitute decisions

of a governmental agency. Thomas v. Noder-Love, 621 F. App’x 825, 829 (6th Cir.

2015) (“Documents outside of the pleadings that may typically be incorporated

without converting the motion to dismiss into a motion for summary judgment are

public records, matters of which a court may take judicial notice, and letter decisions

of governmental agencies.”) (internal quotation marks and citations omitted);

Armengau v. Cline, 7 F. App’x 336, 344 (6th Cir. 2001) (“We have taken a liberal

view of what matters fall within the pleadings for purposes of Rule 12(b)(6). If

referred to in a complaint and central to the claim, documents attached to a motion

to dismiss form part of the pleadings…. [C]ourts may also consider public records,

matters of which a court may take judicial notice, and letter decisions of

governmental agencies.”); Greenberg v. Life Ins. Co. of Virginia, 177 F.3d 507, 514

(6th Cir. 1999) (finding that documents attached to a motion to dismiss that are

referred to in the complaint and central to the claim are deemed to form a part of the

                                          17
pleadings). Where the claims rely on the existence of a written agreement, and

plaintiff fails to attach the written instrument, “the defendant may introduce the

pertinent exhibit,” which is then considered part of the pleadings. QQC, Inc. v.

Hewlett-Packard Co., 258 F.Supp.2d 718, 721 (E.D. Mich. 2003). “Otherwise, a

plaintiff with a legally deficient claim could survive a motion to dismiss simply by

failing to attach a dispositive document.” Weiner v. Klais and Co., Inc., 108 F.3d 86,

89 (6th Cir. 1997), abrogated on other grounds by Swierkiewicz v. Sorema N.A., 534

U.S. 506 (2002).

                                  III. ANALYSIS

      A.     Plaintiffs Miller, American Internet Group, and Akande’s Claims
             Against the Oakland County Defendants are Barred by Res
             Judicata

      The Oakland County Defendants argue that the claims of three of the eight

named Plaintiffs – Carolyn Miller, American Internet Group, LLC, and Anthony

Akande – are barred by res judicata because those plaintiffs have previously litigated

post-foreclosure claims against the Oakland County Defendants “regarding the

foreclosure and lost.” (Oakland County Mot. at pp. 4-6, PgID 340-42.) Plaintiffs

respond that these Plaintiffs’ claims are not barred by res judicata, asserting that the

prior litigation “was an unfair housing case based on racial discrimination in 2018”



                                          18
and that the “scheme to strip Plaintiffs’ equity” alleged in this case was “not known

at the time of the state suit.” (Pls.’ Resp. at p. 6, PgID 952.)

       “[A] federal court must give to a state-court judgment the same preclusive

effect as would be given that judgment under the law of the State in which the

judgment was rendered.” Migra v. Warren City Sch. Dist. Bd. of Educ., 465 U.S. 75,

81 (1984). “The doctrine of res judicata is employed to prevent multiple suits

litigating the same cause of action.” Adair v. State, 470 Mich. 105, 121 (2004).

Under Michigan law, “the doctrine bars a second, subsequent action when (1) the

prior action was decided on the merits, (2) both actions involve the same parties or

their privies, and (3) the matter in the second case was, or could have been, resolved

in the first.” Id. Michigan thus “take[s] a broad approach to the doctrine of res

judicata, holding that it bars not only claims already litigated, but also every claim

arising from the same transaction that the parties, exercising reasonable diligence,

could have raised but did not.” Id.

      In this case, Plaintiff Miller claims her property was foreclosed on for a

$29,759.00 tax debt. (Compl. ¶ 22, PgID 5.) After foreclosure the City purchased

the property from Oakland County for the $29,759.00 tax debt amount and deeded

the property to the SNRI for $1.00. (Compl. PgID 39.) Plaintiff American Internet

Group claims its property was foreclosed on for $9,974.00 of delinquent property

                                           19
taxes. (Compl. ¶ 23, PgID 5-6.) The City also purchased this property from Oakland

County for the tax debt and transferred it to the SNRI for $1.00. (Compl. PgID 42.)

Similarly, Plaintiff Akande’s property was allegedly foreclosed for $2,415.00, and

the City purchased the property from Oakland County for that amount and

transferred it to the SNRI for $1.00. (Compl. ¶ 24, PgID 6, 45.)

      The Oakland County Defendants explain that, after the foreclosures and

transfers in 2016, Miller, AIG and Akande, and others, filed suit in Oakland County

Circuit Court in 2017 against Defendants Oakland County Treasurer, the City of

Southfield, and the SNRI, alleging various discriminatory housing practices claims

in relation to the foreclosure of their properties. (Oakland County Mot. at pp. 2-3,

PgID 338-39, citing Ex. B, ECF No. 32-3, State Court Complaint, PgID 355-87.)

That state court complaint was based on the same premise as this case – that the

County, City, and SNRI created a “scheme” to divest Southfield citizens of their

homes and procure a profit through application of Michigan’s tax-foreclosure

process. (See State Court Complaint, PgID 358.) That complaint alleged that “once

certain properties owned by African-Americans were foreclosed upon for non-

payment of delinquent real estate taxes, systematically the officials of the City of

Southfield that designed this discriminatory scheme made sure that these properties

were requested to be held-back from public auction by the Oakland County

                                         20
Treasurers Office and subsequently designated for purchase by the City of

Southfield, Non-Profit Housing Corporation,” and “[t]hat immediately upon the City

of Southfield reacquiring the real estate foreclosed upon ... then after placed the

properties out-of-the-reach of the previous owners by transferring by Quit Claim

Deed to an agency known as the Southfield Neighborhood Revitalization Initiative,

LLC, a for profit limited liability company....” (Id. ¶¶ 9-10, PgID 360 (emphasis in

original).) The complaint further alleged “the City of Southfield through the scheme

alleged in the common allegations ... targeted [plaintiff’s] homes for designation for

non-bid transfer to the Southfield Non-Profit Housing Commission” and that “the

transfer of these non-bid homes ... were actually transferred to a ‘for profit’

organization-SNRI, LLC, for the ultimate personal gain of yet to be exposed

individuals.” (Id. ¶¶ 43-44, PgID 367-68.) The complaint sought, in part, “the loss

of equity (FMV) in their residential properties.” (Id. PgID 369.)

      Those state court plaintiffs then moved to amend the complaint to “remove

the discrimination counts and add allegations that Plaintiffs made timely payments

that were rejected by Defendant Oakland County Treasurer[.]” (Oakland County

Mot. at p. 3, PgID 339, citing Ex. C, ECF No. 32-4, State Court Motion to Amend,

PgID 389-90.) In that motion to amend, the plaintiffs alleged that “Southfield did

not purchase the property for the minimum bid. Southfield quit claimed its interest

                                         21
to SNRI for no consideration. SNRI’s Directors and/or Officers are City of

Southfield officials who used their inside knowledge about these mortgage-free

properties to acquire the properties for their own personal benefit and not for public

purpose.” (Id. PgID 394.)

      All of the state court defendants moved to dismiss that action, and the state

court judge dismissed the case with prejudice because “the claims alleged are clearly

unenforceable as a matter of law,” and denied the plaintiffs’ motion to amend

because the plaintiffs failed to provide the court with a proposed amended complaint

and because any amendment would be futile. (Oakland County Mot. at p. 3, PgID

339, citing Ex. D, ECF No. 32-5, Order on Summary Disposition, PgID 396-98.)

This dismissal constitutes an adjudication on the merits for purposes of res judicata.

Chakan v. City of Detroit, 998 F. Supp. 779 (E.D. Mich. 1998); ABB Paint Finishing

v. Nat’l Fire Ins., 223 Mich. App. 559 (1997).

      The Oakland County Defendants contend that “[t]he claims of Miller,

American Internet and Akande in this case and the claims they made in the state

court case are related in time, space, origin and motivation” and “both originate from

the foreclosure of their properties.” (Oakland County Mot. at p. 5, PgID 341.)

      Plaintiffs respond that their present claims “were not known at the time of the

state suit,” that “the landscape of the law has shifted” and “[t]his action could have

                                         22
not been resolved at the time of the state court case because the Michigan

Constitution had not established the right to the equity/surplus proceeds from a tax

foreclosure,” and that “the parties were not identical.” (Pls.’ Resp. at pp. 6-7, PgID

952-53.)4

      First, as explained above, Plaintiffs’ state court lawsuit was based on

essentially the same alleged “scheme” to induce tax foreclosures and transfer

properties to SNRI for a profit. (ECF No. 32-3, State Court Complaint, PgID 357

(alleging the “scheme” was to “re-direct foreclosure upon homes to a private ‘for

profit organization’ – Southfield Neighborhood Revitalization Initiative, LLC so as

to deny African-Americans to bid at a public auction an opportunity to reacquire

their homes”) (emphasis in original).) That state court complaint alleged that “the


4
  Plaintiffs rely, in part, on a state court order declining to accept reassignment of a
class action from another court, to support their argument against res judicata in this
case. (Pls.’ Resp. at p. 6, PgID 952, citing ECF No. 43-3, Case No. 18-162877-NZ
Opinion and Order, PgID 996-97.) However, that state court order is not persuasive
authority. In that case, the defendants moved to have the case reassigned from Judge
Denise Langford-Morris to Judge Hala Jarbou because Judge Jarbou handled the
2017 foreclosure case. Judge Jarbou declined reassignment as improper under the
local court rule regarding assignment of cases, finding “the instant action does not
arise out of the same transaction and occurrence that was before th[at] Court in 2016
[a bulk foreclosure action]” because “not all of the Plaintiffs’ properties were
foreclosed in 2017 by this Court” and thus “the instant action does not ‘arise out of
the same transaction and occurrence.’” (ECF No. 43-3, PgID 996-97.) In this case,
the properties at issue are identical.


                                          23
City of Southfield through the scheme alleged in the common allegations ... targeted

[plaintiff’s] homes for designation for non-bid transfer to the Southfield Non-Profit

Housing Commission” and that “the transfer of these non-bid homes ... were actually

transferred to a ‘for profit’ organization-SNRI, LLC, for the ultimate personal gain

of yet to be exposed individuals.” (Id. ¶¶ 43-44, PgID 367-68.) The complaint sought

as relief, in part, “the loss of equity (FMV) in their residential properties.” (Id. PgID

369.) Moreover, when those state court plaintiffs moved to amend the complaint, the

plaintiffs alleged that “Southfield did not purchase the property for the minimum

bid. Southfield quit claimed its interest to SNRI for no consideration. SNRI’s

Directors and/or Officers are City of Southfield officials who used their inside

knowledge about these mortgage-free properties to acquire the properties for their

own personal benefit and not for public purpose.” (ECF No. 32-4, Mot. to Amend,

PgID 343.)

      The Michigan Supreme Court “has taken a broad approach” to the question of

whether the claims precluded were or could have been decided in the prior action,

embracing the “transactional” test, under which res judicata “bars not only claims

already litigated, but also every claim arising from the same transaction that the

parties, exercising reasonable diligence, could have raised but did not.” Adair, 470

Mich. at 121, 124. “[T]he determinative question is whether the claims in the instant

                                           24
case arose as part of the same transaction as did the claims in” the first action. See

id. at 125. “Whether a factual grouping constitutes a transaction for purposes of res

judicata is to be determined pragmatically, by considering whether the facts are

related in time, space, origin or motivation, [and] whether they form a convenient

trial unit....” Id. (citation omitted). Applying this framework, the Court here finds

that the prior state court lawsuit and this suit involve the same core set of facts, and

the issues in this case were, or could have been, raised in the prior suit.

      Second, the parties in the two actions are substantially identical. Parties are

substantially identical when a party in a second suit is “so identified in interest with

[a party from the first suit] that he or she represents the same legal right.” Viele v.

D.C.M.A., 167 Mich. App. 571, 580 (1988) (citation omitted). The Court finds that

Oakland County and the Oakland County Treasurer are substantially identical for

purposes of res judicata. See Lyons v. Washington, No. 212516, 2000 WL 33407429,

at *1 (Mich. App. Aug. 18, 2000) (a company and its employees are in privity

through agency principles and identical for purposes of res judicata) (citing Viele v.

DCMA, 167 Mich. App. 571, 580 (1988)).

      Third, Plaintiffs argue that “the landscape of the law has shifted” and “[t]his

action could have not been resolved at the time of the state court case because the

Michigan Constitution had not established the right to the equity/surplus proceeds

                                          25
from a tax foreclosure.” (Pls.’ Resp. at p. 6, PgID 952.) Plaintiffs contend that, before

the Michigan Supreme Court’s decision in Rafaeli, LLC v. Oakland County, 505

Mich. 429 (2020), “there were no common law property rights that existed

unambiguously in the equity/surplus proceeds after a property tax foreclosure,” and

“it would have been largely futile to bring most of the present claims.” (Id. at p. 7,

PgID 953.) However, “an intervening change of law” precludes the application of

res judicata only when it “alters the legal principles on which the court will resolve

the subsequent case.’” In re Bibi Guardianship, 315 Mich. App. 323, 334 (2016)

(citation omitted). As discussed more fully infra, Rafaeli does not recognize a right

to recover alleged equity in property after a foreclosure, and thus does not represent

a change to the legal landscape regarding Plaintiffs’ claims in this case.

      Interestingly, in a seeming admission of the failure of their takings claim in

this case, Plaintiffs admit in their Response that:

      There still is no adequate remedy or procedure to address the unlawful
      conduct in this case until the Michigan Legislature finds Rafaeli, LLC,
      supra, retroactive. Even then, ambiguity will persist (see Justice
      Viviano’s Concurrence in Rafaeli, LLC, supra.[)]

(Pls.’ Resp. at p. 7, PgID 953.) As will be discussed further infra, Justice Viviano

recognized in his concurrence in Rafaeli that “the majority’s view of the case would

seemingly be that if the property does not sell at auction and is simply transferred to

a governmental unit, the taxpayer is out of luck: no proceeds, let alone a surplus,
                                       26
have been produced or retained by the government.” Id. at 518 (Viviano, J.,

concurring).5

      Based on all the above, the Court finds that Plaintiffs Miller, American

Internet Group, and Akande’s claims against the Oakland County Defendants are

barred by res judicata. Even if these plaintiffs’ claims were not barred by res judicata,

they would nevertheless fail for the reasons stated infra.

      B.     Plaintiff Marcus Byers Lacks Standing

      Plaintiff Marcus Byers alleges that he held “equitable title” with his guardian

in property that was foreclosed on for $4,113.00 in delinquent taxes. (Compl. ¶ 26,

PgID 6.) However, the records Plaintiffs attach to the Complaint indicate that the

subject property was owned by, and foreclosed under, the ownership of Debbie

Byers, who is not a named Plaintiff in this case. (Compl. PgID 51.) After the

foreclosure, the property was sold to the City for the tax debt amount, and then

transferred to SNRI for $1.00. (Id.)




5
  In addition, Plaintiffs’ citation to Judge Tarnow’s May 31, 2020 decision in
Johnson v. Meisner, Case No. 19-11569 (E.D. Mich.), is misplaced because Judge
Tarnow declined to apply res judicata to the plaintiffs’ claims in that case because
the prior dismissal was under Rule 12(b)(1), for lack of jurisdiction, not Rule
12(b)(6), and Rule 12(b)(1) dismissals are not dismissals on the merits and thus do
not have preclusive effect. (ECF No. 43-5, PgID 1099-1100.)

                                           27
      To satisfy the Article III standing requirement in a civil forfeiture action, “a

claimant must alleged a colorable ownership, possessory, or security interest in a

least a portion of” the property in interest. U.S. v. Real Prop. Located at 4527-4535

Michigan Ave., Detroit, Mich., 489 F. App’x 855, 857 (6th Cir. 2012) (citing U.S. v.

$515,060.42 in U.S. Currency, 152 F.3d 491, 497 (6th Cir. 1998)). The courts

generally look to “the law of the jurisdiction that created the property right to

determine the petitioner’s legal interest.” U.S. v. Salti, 579 F.3d 656, 668 (6th Cir.

2009) (citation omitted). In Michigan, “an interest in real property can only be

created ‘by act or operation of law, or by a deed or conveyance in writing.’” Real

Prop., 489 F. App’x at 857 (citing Mich. Comp. Laws § 566.106 and finding that

the claimants lacked standing because the deed to the clubhouse property was not in

their name and no other writing existed showing their interest in the property).

      The Oakland County Defendants assert that Plaintiff Marcus Byers lacks

standing to bring suit against them because he was not the owner of the foreclosed

property. (Oakland County Mot. at pp. 6-7, PgID 342-43.) Rather, all former title

and interest in that property prior to the tax foreclosure in 2018 was held by Marcus

Byers’ former spouse, Debbie Byers, who purchased the property from Wells Fargo

Bank in 2008 (and who, according to the SNRI Defendants, is presently litigating

claims in Bankruptcy Court related to that property). (Id. citing Ex. E, ECF No. 32-

                                         28
6, Deed, PgID 400.) Without an ownership interest, Plaintiff Marcus Byers was not

injured and lacks standing.

      Plaintiffs respond only that Marcus Byers has a closed head injury since 1998

and his ex-wife Debbie Byers “purchased a house with his money and has been his

legal guardian,” that “[t]he equity in or from the property belongs to Mr. Byer[s],”

and “Byers’ equitable interest meets the threshold for standing as an injury in fact.”

(Pls.’ Resp. at p. 9, PgID 955.) Plaintiffs rely on expired guardianship papers naming

“Kiara Napier” as Byers’ guardian and an unrecorded Quit Claim deed from Debbie

Byers to herself and Marcus Byers, dated July 30, 2020, to try to assert that Byers

somehow had an interest in the property in 2018. (Id. citing Ex. H, ECF Nos. 43-8,

43-9, PgID 1127-30).

      However, as Defendants point out in their Reply brief, Debbie Byers could

only convey the property interest she had in 2020, which, following the 2018

foreclosure of the property, was none. (Oakland County Reply, at p. 4, PgID 1920.)

Without an interest in the subject property when the foreclosure and transfers

occurred, the Court finds that Plaintiff Marcus Byers lacks standing in this case and

dismisses his claims with prejudice.




                                         29
      C.     Counts I - IV

      The Oakland County Defendants state that Count I through IV of the

Complaint “make the same fundamental allegation: Defendants took more than what

was due.” (Oakland County Mot. at p. 7, PgID 343.) Counts I through III assert

takings claims under the United States and Michigan Constitutions, and Count IV

asserts an Eighth Amendment – Excessive Fine claim. The Oakland County

Defendants argue that Plaintiffs cannot state a claim against them under Counts I

through IV because Plaintiffs acknowledge in their Complaint that the Oakland

County Defendants received only the “minimum bid amount which Plaintiffs

acknowledge was due:”



    PLAINTIFF        AMOUNT DUE               SOLD AMOUNT

    Hall             $22,642 (Compl. ¶ 21)    $22,642 (ECF No. 1, PgID 36)

    Miller           $29,759 (Compl. ¶ 22)    $29,759 (ECF No. 1, PgID 39)

    American         $9,974 (Compl. ¶ 23)     $9,974 (ECF No. 1, PgID 42)
    Internet
    Akande           $2,415 (Compl. ¶ 24)     $2,415 (ECF No. 1, PgID 45)

    Lee              $30,547 (Compl. ¶ 25)    $30,547 (ECF No. 1, PgID 48)

    Byers            $4,113 (Compl. ¶ 26)     $4,113 (ECF No. 1, PgID 51)

    Govan            $45,350 (Compl. ¶ 27)    $45,350 (ECF No. 1, PgID 54)

                                       30
(Oakland County Mot. at p. 8, PgID 344.) They assert that Plaintiffs therefore

concede that the Oakland County Defendants did not receive any “surplus proceeds”

when the Treasurer sold the properties to the City of Southfield.

      The Oakland County Defendants explain that the Michigan Supreme Court in

Rafaeli limited the plaintiffs’ claim to the excess proceeds realized from the tax

foreclosure sale (the auction) (i.e., the proceeds realized in excess of the delinquent

taxes, interest, penalties, and fees), “no more, no less.” Rafaeli, 505 Mich. at 484;

see also id. at 477 (“[A] former property owner has a compensable takings claim if

and only if the tax-foreclosure sale produces a surplus.”) (emphasis added). The

Michigan Supreme Court expressly rejected “the premise that just compensation

requires that plaintiffs be awarded the fair market value of their properties so as to

be put in as good of position had their properties not been taken at all.” Id. at 483.

      In this case, the Plaintiffs’ properties were not sold at auction, but were

purchased from Oakland County, the FGU, by the City of Southfield for the

minimum bid – the amount of the delinquent taxes, interest, penalties, and fees.

Accordingly, it is undisputed that no “surplus proceeds” were generated from the tax

foreclosure with regard to any of the subject properties, and Plaintiffs have failed to

demonstrate a vested property right or amount that was “unjustly” taken from them

by the Oakland County Defendants. The City of Southfield exercised its statutory
                                    31
right of first refusal to acquire the properties for the minimum bid under the GPTA,

and paid that amount to the Oakland County Treasurer. Plaintiffs’ counsel conceded

at the hearing on this motion that the facts in this case are different than those before

the Michigan Supreme Court in Rafaeli, because the subject properties were never

sold at auction and thus there are no “surplus proceeds” like in Rafaeli, and he

contends instead that this case would represent an extension or the next step of that

Michigan Supreme Court decision.

      Plaintiffs argue in a footnote in their Response brief that their constitutional

rights were violated when their “surplus equity” “was foreclosed upon with no

adequate remedy to keep the equity and such equity was constructively fraudulently

transferred to the City of Southfield and then to the SNRI for $1.00 to be sold at fair

market value.” (Pls.’ Resp. at p. 13, n. 3, PgID 959.) Plaintiffs’ counsel emphasized

at the hearing on this motion that the focus of this case in on the alleged lost equity

in the properties, and not whatever proceeds may have been ultimately realized, if

any, by later sale of those properties by the SNRI Defendants. However, the

Michigan Supreme Court made clear in Rafaeli that a plaintiff’s only “property

interest” surviving a tax-foreclosure is not in the real property itself, but only in the

surplus proceeds resulting from the tax-foreclosure sale, if any, resulting from the

sale of the property at an auction. The Rafaeli court stated that it is “unaware of any

                                           32
authority affirming a vested property right to equity held in property generally.” Id.

at 484 n. 134; see also Freed v. Thomas, No. 17-CV-13519, 2021 WL 942077, at

*3-4 (E.D. Mich. Feb. 26, 2021) (“Plaintiff has failed to cite any law –

Constitutional, statutory, precedential, or otherwise – that supports his equity-based

argument” “that the property taken was the home’s equity minus the debt owed”).

Justice Viviano recognized in his concurrence that “the majority’s view of the case

would seemingly be that if the property does not sell at auction and is simply

transferred to a governmental unit, the taxpayer is out of luck: no proceeds, let alone

a surplus, have been produced or retained by the government.” Rafaeli, 505 Mich.

at 518 (Viviana, J. concurring).

      The Michigan Supreme Court in Rafaeli expressly “reject[ed] the premise that

just compensation requires that plaintiffs be awarded the fair market value of their

properties so as to be put in as good of [a] position had their properties not been

taken at all” because “this would run contrary to the general principle that just

compensation is measured by the value of the property taken,” and “plaintiffs are

largely responsible for the loss of their properties’ value by failing to pay their taxes

on time and in full” and “[i]f plaintiffs were entitled to collect more than the amount

of the surplus proceeds, not only would they be taking money away from the public



                                           33
as a whole, but they would themselves benefit from their tax delinquency.” Rafaeli,

505 Mich. at 483 (emphasis in original).

      Plaintiffs also complain that the transfers of the properties “were planned to

avoid a public sale.” (Pls.’ Resp. at p. 14, PgID 960.) However, it is undisputed that

the properties were properly foreclosed on by the Oakland County Defendants and

then transferred to the City of Southfield pursuant to and in full compliance with the

express provisions of the GPTA. Plaintiffs’ conclusory allegations of some

“scheme” to the contrary are insufficient. Moreover, the County Treasurer was not

required to offer the tax-foreclosed properties for public auction before transferring

them to the City under the GPTA. See Rental Props. Owners Ass’n of Kent Cnty. v.

Kent Cnty. Treasurer, 308 Mich. App. 498, 508 (2014) (explaining that the

foreclosing governmental unit is required to hold public auctions to sell foreclosed

properties only if the state, city, village, township, or county did not first purchase

the properties for the minimum bid, and the county purchased the properties from

the treasurer for the minimum bids).

      In Nelson v. City of New York, 352 U.S. 103 (1956), the United States

Supreme Court recognized that former property owners have an interest in surplus

only to the extent it is provided under some other source, such as state law, and that

federal law does not recognize a former property owner’s property interest in

                                           34
potential equity that exists after a tax foreclosure. See id. at 110 (“What the City of

New York has done is to foreclose real property for charges four years delinquent

and, in the absence of timely action to redeem or to recovery any surplus [as provided

in the state statute], retain the property or the entire proceeds of its sale. We hold

that nothing in the Federal Constitution prevents this where the record shows

adequate steps were taken to notify the owners of the charges due and the foreclosure

proceedings.”).6 In Rafaeli, the Michigan Supreme Court found that Michigan’s

common law recognizes a former property owner’s property right to collect the

surplus proceeds that are realized from the tax-foreclosure sale of property, “no

more, no less.” Rafaeli, 505 Mich. at 470, 484.




6
   The Supreme Court in Nelson recognized that the New York law was a “harsh
statute,” but explained that “relief from the hardship imposed by a state statute is the
responsibility of the state legislature and not of the courts, unless some constitutional
guarantee is infringed.” Nelson, 352 U.S. at 111.
       As explained supra, since the Michigan Supreme Court’s decision in Rafaeli,
the Michigan Legislature has amended the GPTA, which now allows the state and/or
municipalities to purchase tax foreclosed properties “at the greater of the minimum
bid or its fair market value[.]” Mich. Comp. Laws § 211,78m(1). While this
amendment will affect the manner in which future tax foreclosure sales are handled,
it does not provide a basis for liability against the Defendants in this action. The Act
provides that any retroactive effect is dependent upon a decision of the Michigan
Supreme Court that “its decision in Rafaeli, LLC v. Oakland County, docket no.
156849, applies retroactively.” Mich. Comp. Laws § 211.78t(1)(b)(i). The Michigan
Supreme Court has rendered no such decision.
                                            35
      Plaintiffs argue, in the alternative, that if there was not an unconstitutional

“Taking,” then the Oakland County Defendants’ conduct violates that Eight

Amendment’s Excessive Fines clause because “the forfeiture of Plaintiffs’ equity …

is grossly disproportionate to any act or omission” and “forfeitures that are

disproportionate and confiscate more than the amount owed are prohibited by the

Eighth Amendment, even in the civil context.” (Pls.’ Resp. at pp. 27-28, PgID 973-

74.) However, as the Oakland County Defendants only received the amount of the

delinquent taxes due on the subject properties, they cannot be found to have imposed

an “excessive fine.”

      The purpose of the Eighth Amendment generally is “to limit the government’s

power to punish.” Austin v. United States, 509 U.S. 602, 609 (1993). “The Excessive

Fines Clause limits the government’s power to extract payments, whether in case or

in kind, ‘as punishment for some offense.’” Id. at 609-10 (citation omitted). Thus,

when analyzing government actions under the Excessive Fines Clause, the issue is

“whether it is punishment.” Id. at 610. In Rafaeli, the Michigan Supreme Court

addressed this issue and found that the GPTA “is not punitive in nature. Its aim is to

encourage the timely payment of property taxes and to return tax-delinquent

property to their tax-generating status, not necessarily to punish property owners for

failing to pay their property taxes.” Rafaeli, 505 Mich. at 449.

                                         36
      The District courts that have considered this same argument – that the

forfeiture of proceeds/equity in foreclosed property is punitive in nature and

therefore governed by the Excessive Fines Clause – have unanimously rejected such

a claim, finding the Michigan Supreme Court’s interpretation of the GPTA

controlling. See Arkona, LLC v. Cnty. of Cheboygan, No. 19-CV-12372, 2021 WL

148006, at *9 (E.D. Mich. Jan. 15, 2021); Fox v. Cnty. of Saginaw, No. 19-CV-

11887, 2021 WL 120855, at *13-14 (E.D. Mich. Jan. 13, 2021); Grainger v. Cnty.

of Ottawa, No. 1:19-cv-501, 2021 WL 790771, at *12 (W.D. Mich. Mar. 2, 2021).

This Court similarly finds that Plaintiffs fail to state an Eighth Amendment claim

against the Oakland County Defendants.

      For the reasons stated above, the Court dismisses Plaintiffs’ claims in Counts

I through IV of their Complaint against the Oakland County Defendants for failure

to state a claim.

      D.     Plaintiffs’ Procedural Due Process Claim (Count V)

      Plaintiffs allege a procedural due process claims against the Oakland County

Defendants. (Compl., Count V, PgID 26-28.) To establish a prima facie procedural

due process claim, Plaintiffs must allege (1) a protected property interest, (2) the

deprivation of that interest by the Oakland County Defendants, and (3) the failure of

the Oakland County Defendants to afford “adequate procedural rights prior to”

                                         37
deprivation. Med Corp. v. City of Lima, 296 F.3d 404, 409 (6th Cir. 2002). Plaintiffs

allege that “[m]ost of the Plaintiffs had entered into delinquent property installment

agreements” with the Oakland County Treasurer “which portended to halt tax

foreclosure and indicated Plaintiffs and Class Members would continue to get notice

of tax foreclosures,” but that Oakland County Defendants “did not take additional

reasonable steps when it knew its efforts at providing notice had failed,” such as

“notifying the Class Representatives and Members of the default on a tax payer

installment agreement and for re-activation of a tax foreclosure.” (Compl. ¶¶ 31,

131-33, PgID 7, 27.)

      The Oakland County Defendants argue that no additional notice of default on

the payment plans is required because the payment plans plainly state that if the

person does not make payments in accordance with the plan, “I will lose my

property,” that the Treasurer “will continue the tax foreclosure process,” the plan “is

not a legal contract,” and that the “property may be withheld from auction if all

payments are made.” (Oakland County Mot. at p. 9, PgID 345, citing Ex. A, ECF

No. 32-2, 2018 Delinquent Property Tax Plan, PgID 353.) Plaintiffs do not claim

that they made the required payments, and Defendants assert that Plaintiffs do not

cite any statutory or constitutional provision requiring additional notice. (Oakland

County Mot. at p. 10, PgID 346.)

                                          38
      The Court agrees that Plaintiffs’ procedural due process claim in Count V of

their Complaint fails to state a claim. Plaintiffs do not allege that Defendants failed

to provide notice required under the GPTA, and Plaintiffs have failed to cite to any

controlling authority requiring additional notice of default of the payment plans. At

the hearing on this motion, Plaintiffs’ counsel asserted the claim regarding the

property installment agreements is not the claim they want to make for their

procedural due process claim, and that the claim should be that the defendants did

not provide notice to Plaintiffs that they would be “taking” the equity in the

properties. However, as explained above, Michigan does not recognize a “property

interest” in the alleged lost equity, and accordingly such a claim, even if made, would

fail. Accordingly, Plaintiffs’ procedural due process claim against the Oakland

County Defendants is dismissed for failure to state a claim.

      E.     Plaintiffs’ Substantive Due Process Claim (Count VI)

      Plaintiffs allege, in the alternative to their taking claims, a substantive due

process claim against the Southfield and Oakland County Defendants. (Compl,

Count VI, PgID 28-29.) Plaintiffs allege that Defendants “denied Plaintiffs their

constitutional right to fair and just treatment during executive acts and deceptive

communications from site officials who intentionally acted and deprived Plaintiffs

of their property.” (Id. ¶ 136, PgID 28.) Plaintiffs further allege that they “were led

                                          39
to believe by the Oakland County [sic] and by Southfield and their respective

officials that they had the ability to maintain their property rights” and that

“government officials including the named Defendants herein engaged in

unconscionable fraud against Plaintiffs” and “engaged in conduct that ‘shocked the

conscience’ in the constitutional sense.” (Id. ¶¶ 138-40, PgID 28-29.)

      The Oakland County Defendants first argue that Plaintiffs fail to “identify

who, what, where or when these alleged communications occurred or the substance

of the communications” and that “[i]t is well-settled that conspiracy claims must be

pled with some degree of specificity and that vague and conclusory allegations

unsupported by material facts will not be sufficient to state such a claim under §

1983.” (Oakland County Mot. at p. 11, PgID 347, citing Spadafore v. Gardner, 330

F.3d 849, 854 (6th Cir. 2003).) Plaintiffs do not directly respond to this argument.

      Plaintiffs instead contend that the Oakland County Defendants, with the

Southfield officials, “intentionally and brazenly formulated and executed a plan to

use the municipalities right of first refusal under M.C.L. § 211.78m to act as a

conduit to transfer the properties to SNRI for $1.00.” (Pls.’ Resp. at pp. 17-18, 22,

PgID 963-64, 968.) Plaintiffs continue that “[t]he money from the eventual fair

market value sale of the home was temporarily retained by SNRI and then transferred



                                         40
to either SNPHC or other Southfield insiders.” (Id.) Tellingly, Plaintiffs do not allege

here that Oakland County Defendants received or retained any money.7

      The Oakland County Defendants argue that Plaintiffs’ substantive due process

claim is barred because they had another “available remedy” to maintain their

property rights, through the GPTA. (Oakland County Mot. at pp. 11-12, PgID 347-

48, citing Range v. Douglas, 763 F.3d 573 (6th Cir. 2014)). Defendants explain that

pursuant to Mich. Comp. Laws 211.78l, a person who did not receive notice may

bring an action in the Michigan Court of Claims within two years of the foreclosure.

(Oakland County Mot. at p. 12, PgID 348.) Plaintiffs failed to avail themselves of

this available remedy. The Oakland County Defendants further contend that they

“simply followed the GPTA” with regard to the foreclosed properties, and

accordingly, their actions cannot be considered “arbitrary” or an “abuse of power.”

(Oakland County Mot. at p. 12, PgID 348.)

      Other courts that have recently considered similar substantive due process

claims by tax-foreclosed plaintiffs have rejected such claims that “the defendants’

conduct of ‘destroying and/or seizing’ his equity is arbitrary and shocks the


7
 Plaintiffs further allege that “Defendant Meisner was further conflicted by being a
Board Member of Defendant Habitat, which received millions of dollars from the
scheme.” (Pls.’ Resp. at p. 23, PgID 969.) However, they fail to develop this
argument, and it is not clear how Mr. Meisner’s membership on the Board of Habitat
supports a substantive due process claim against the Oakland County Defendants.
                                         41
conscience.” See Granger, 2021 WL 790771, at *13 (dismissing substantive due

process claim because “Plaintiff cannot meaningfully distinguish this substantive

due process claim from his takings claim”); Fox, 2021 WL 120855, at *15

(“Plaintiff’s substantive due process claim is precluded by his prima facie takings

claim.”). Plaintiffs here fail to plead that the Oakland County Defendants have

engaged in conduct in foreclosing on Plaintiffs’ properties under the GPTA that is

“arbitrary” or “shocks the conscience,” and Plaintiffs’ substantive due process claim

against these defendants is dismissed.

IV.    CONCLUSION

       For the reasons set forth above, the Court GRANTS the Oakland County

Defendants’ motion to dismiss (ECF No. 32), and DISMISSES Plaintiffs’ claims

against Oakland County and Oakland County Treasurer Andrew Meisner WITH

PREJUDICE.

       This Opinion and Order does not resolve all pending claims and does not close

this case.

IT IS SO ORDERED.

                                              s/Paul D. Borman
Dated: May 21, 2021                           Paul D. Borman
                                              United States District Judge



                                         42
